
	

113 HR 4641 IH: To reauthorize the Erie Canalway National Heritage Corridor Act.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4641
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Higgins (for himself, Mr. Gibson, Mr. Tonko, Mr. Maffei, Ms. Slaughter, Mrs. McCarthy of New York, Mr. Nadler, Mr. Rangel, Mr. King of New York, Ms. Meng, Mr. Owens, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mr. Reed, Mr. Engel, Mr. Crowley, Mr. Serrano, Mr. Collins of New York, Mr. Grimm, Mr. Bishop of New York, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize the Erie Canalway National Heritage Corridor Act.
	
	
		1.Erie canalway national heritage corridorSection 804(j) of the Erie Canalway National Heritage Corridor Act (16 U.S.C. 461 note; Public Law
			 106–554) is amended by striking 15 and inserting 30.
		
